 1
 2
 3                TRANSCRIPT OF POST-ARREST STATEMENT
 4
 5
 6   DATE:   November 14, 2018
 7
 8
 9
10   PARTICIPANTS: LUCIO CELLI; DEPUTY UNITED STATES MARSHAL
11   RAPALO; DEPUTY UNITED STATES MARSHAL MATT?
12
13
14   [U/I] - UNINTELLIGIBLE
15
16   [I/A]- INAUDIBLE
17
18   [PH] – PHONETIC
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


                              Page 1 of 13
 1   CELLI:    Didn’t I see—did you come to me at the
 2             end of March?
 3
 4   RAPALO:   Yes, hi, how are you?
 5
 6   DUSM:     First of all, I want you to understand,
 7             I’m Deputy Matt with the U.S. Marshal
 8             Service. This is my partner.
 9
10   RAPALO:   And I’m Deputy Elba Rapalo.
11
12   CELLI:    Okay.
13
14   DUSM:     And we’re with the U.S. Marshal Service.
15             I understand that when you were arrested
16             you stated to the deputy that you wanted
17             to talk?
18
19   CELLI:    I didn’t say-I didn’t say that, but I’ll
20             talk, it’s not a problem.
21
22   DUSM:     Well, okay, well, before we can talk to
23             you we gotta read you your rights because
24             that’s part of the rules, so, um.
25
26   RAPALO:   So I’ll start off. So that you know, my
27             name is Elba Rapalo, U.S. Deputy Marshal,
28             U.S. Marshal Service. I’m here conducting
29             an investigation concerning a violation
30             of federal criminal law. I want to advise
31             you, Mr. Lucio–is it Celli or Celli?
32
33   CELLI:    Either way, it’s Celli, but it’s fine.
34
35   RAPALO    Oh okay. That you have all the rights and
36             privilege guaranteed by the Constitution
37             and the laws of the United States. You
38             have the right to remain silent. Anything
39             you say can and will be used against you
40             in a criminal proceeding. You have the
41             right to talk to a lawyer for advice
42             before we ask you any questions and to
43             have him or her with you during
44             questioning. If you cannot afford a
45             lawyer, one will be appointed for you, if
46             you wish, before any questioning begins.
47             If you decide to answer questions now

                   Page 2 of 13
 1                       without a lawyer present you will still
 2                       have the right to stop answering at any
 3                       time. You also have the right to stop
 4                       answering at any time up until you talk
 5                       to a lawyer. I have read the statement of
 6                       my rights and I understand what my rights
 7                       are.
 8
 9   DUSM:               Look it over.
10
11   CELLI:              I-I’m sure.
12
13   RAPALO:             You want to look it over?
14
15   CELLI:              I’ve been reading all this since the U.S.
16                       Marshals came to me in March.
17
18   DUSM:               Okay.
19
20   [Defendant signs advice of rights form]
21
22   DUSM:               For all purposes we’re recording this.
23                       Just so everything is, uh–
24
25   CELLI:              So that-so that it can be seen later. I
26                       understand.
27
28   DUSM:               Absolutely. To make sure everything, to
29                       make sure all your rights are being well
30                       taken care of.
31
32   RAPALO:             I have read the above statement of my
33                       rights and I understand what my rights
34                       are and I am willing to make a statement
35                       and answer questions. Your signature is
36                       required and the date, which is–
37
38   CELLI:              The 14th.
39
40   RAPALO:             November 14th. Do you have the time?
41
42   CELLI:              Probably 8, 9, whatever it is.
43
44   [Defendant and Marshals sign the form]
45
46   RAPALO:             So -
47

                                Page 3 of 13
 1   CELLI:    So you came there after Marty was there
 2             speaking to me for a few minutes, right?
 3             On March 16th, I believe? You said you met
 4             me–
 5
 6   RAPALO    Okay, right, with Marty.
 7
 8   CELLI:    Yes.
 9
10   RAPALO:   Okay.
11
12   CELLI:    So you came after him, because we were
13             waiting for you in the parking lot of
14             McDonald’s, yes?
15
16   RAPALO:   I’ll do the questioning because you’re
17             going off track. This is in reference to–
18
19   CELLI:    To my emails.
20
21   RAPALO:   To your emails. What is your email?
22
23   CELLI:    There are many.
24
25   RAPALO:   Okay, so which is the last email you
26             used–
27
28   CELLI:    Today?
29
30   RAPALO:   Oh, you used that email today?
31
32   CELLI:    Well I don’t know      which   one   you’re
33             talking about now.
34
35   DUSM:     Well, let’s start with this. What is your
36             email address?
37
38   RAPALO:   You have a few you said.
39
40   CELLI:    Yeah, I have a few that I have emailed
41             many people, yes.
42
43   RAPALO:   Okay, so ones that you are using to email
44             the judges.
45
46   CELLI:    A few, still.
47

                      Page 4 of 13
 1   RAPALO:   Okay, okay so let’s start with that. So
 2             which emails, what is your email?
 3
 4   CELLI:    My main one is Enzo0mad@aol.com.
 5
 6   RAPALO:   Okay.
 7
 8   CELLI:    And then there is Gil–
 9
10   DUSM:     How is that spelled?
11
12   CELLI:    Enzo, E-N-Z-O zero M-A-D at AOL.com.
13
14   RAPALO:   Okay. What other emails do you use?
15
16   CELLI:    Oh   god,  it’s       either  GilbCelli   of
17             CelliGilb, I’m        not really sure,    at
18             Gmail.com.
19
20   RAPALO:   Okay, how do you spell that?
21
22   CELLI:    Well, it’s, it’s actually supposed to be,
23             I, um, I think it’s, I misspelled it.
24             It’s supposed to be my old school. It
25             should be G-I-L, but I wrote it as G-L-
26             I-B-B.
27
28   RAPALO:   At what?
29
30   CELLI:    At Gmail.com. So it’s either CelliGelbb
31             or Gelb, or GlebbCelli or CelliGlebb at
32             Gmail.com.
33
34   RAPALO:   Does anyone else have access to your
35             email accounts?
36
37   CELLI:    No.
38
39   RAPALO:   So you’re the only one who has access to
40             your email accounts.
41
42   CELLI:    Yes.
43
44   RAPALO:   So you’re the only one that knows the
45             passwords to your account.
46
47   CELLI:    For the most part, yes.

                      Page 5 of 13
 1
 2   RAPALO:   So what’s, what’s your name, your full
 3             name?
 4
 5   CELLI:    Lucio Celli.
 6
 7   RAPALO:   Your date of birth?
 8
 9   CELLI:    January 24, 1976.
10
11   RAPALO:   So, do you know why you’re here?
12
13   CELLI:    Yes. I’m assuming so, yes.
14
15   DUSM:     What’s your assumption?
16
17   CELLI:    Um, I was threatened by the U.S. Marshals
18             – well, prior to you getting there – and
19             I feel that the threat came to fruition
20             and I became angry and wrote what I
21             wrote.
22
23   RAPALO:   What did you write?
24
25   CELLI:    I wrote that if I stabbed you in the neck,
26             let’s see if that’s still frivolous. Is
27             that what you, I think that’s why I am
28             here, but, okay, because I was raped and
29             I know what it’s like to have my safety
30             taken away from. And someone threatened
31             me and then carried out on that threat
32             and then call it frivolous that the U.S.
33             Marshal came to threaten me. And the New
34             York mental health came to threaten me,
35             then that’s my defense, that’s what I
36             told them my defense is going to be.
37             Because I think it’s wrong, I know it’s
38             wrong. I’m not saying what I did and what
39             I wrote is right. Because I know for me,
40             it’s wrong. Because I’ve never been the
41             same since I’ve been raped. That-[U/I] he
42             raped, he threatened me at my DUI case.
43             And then at my DUI case, my lawyer told
44             me that I should take the plea even
45             though I tested negative for cocaine. And
46             that I would be arrested and I would be
47             convicted for having rape flashbacks.

                   Page 6 of 13
 1             They fixed my case, I’m not accepting
 2             that.
 3
 4   DUSM:     First, let me just say, I’m sorry to hear
 5             that you were raped. I’m sorry to hear
 6             that. No, I want you to know that, first
 7             and foremost. I want you to understand
 8             that, okay? Just take a breath. If you
 9             want to take a minute, take a minute. I
10             don’t want to stir up no bad feelings
11             with you.
12
13   CELLI:    No, this is my problem. It’s tough. I
14             should never have reacted, even though it
15             was 10 years ago. That’s my problem.
16
17   DUSM:     Do you need a minute?
18
19   CELLI:    No.
20
21   DUSM:     Okay.
22
23   RAPALO:   So, back to the email. What exactly do
24             you recall that you wrote on the email?
25
26   CELLI:    I wrote, I kept on repeating frivolous
27             because she told me that and I wrote stab
28             in the neck then we’ll see if it’s still
29             frivolous. Because I don‘t think that
30             having the U.S. Marshals come and
31             threaten me and the New York City mental
32             health   come   and    threaten   me-it’s
33             frivolous. To drop my judicial misconduct
34             complaint.
35
36   RAPALO:   And when you     say   “she”   who   are   you
37             referring to?
38
39   CELLI:    Um, Judge Brodie.
40
41   RAPALO:   Okay. So the emails were to Judge Brodie?
42
43   CELLI:    No, no. They were to everybody.
44
45   RAPALO:   To everyone, but-
46


                     Page 7 of 13
 1   CELLI:    No, no. Some I listed as Judge Brodie,
 2             some I listed as Katzmann, some I listed
 3             as Cogan, some I listed as my lawyer.
 4             Some I listed as, it was whoever I was
 5             addressing it to.
 6
 7   RAPALO:   Okay. And you were aware that Judge Margo
 8             Brodie and Judge Brian Cogan are federal
 9             judges?
10
11   CELLI:    Yes.
12
13   DUSM:     So what do you, I understand you’re upset
14             and, um, when you stated in your email
15             about stabbing them?
16
17   CELLI:    I don’t mean to actually do it because
18             I’m not a violent person. I want justice.
19             Like, I don’t think I should have had to-
20             I’ve   emailed    many   times    without
21             threatening and I think, I submitted the
22             right way the judicial complaint and then
23             the New York City mental health came to
24             me. All I know is that the New York City
25             cops I told them that a white man hit me
26             and they brought me all African American
27             and I don’t find that, even as a joke.
28             That’s not a joke to me.
29
30   RAPALO:   So you were aware that the emails you
31             sent out were threatening?
32
33   CELLI:    Cause I feel threatened as well. Cause I
34             don’t know how to get justice anymore.
35             Because if it’s okay to threaten me it’s
36             okay to be threatened back. Because
37             they’re not above the law. That’s how I
38             feel.
39
40   RAPALO:   And when you say “them”?
41
42   CELLI:    The federal judges. They sent you. They
43             sent the U.S. Marshal and they sent the
44             New York City mental health.
45



                      Page 8 of 13
 1   RAPALO:             I just want to verify this email. Do you
 2                       mind reading it? Is this your email, the
 3                       email that you sent out?
 4   [Defendant reads email]
 5
 6   CELLI:              Yes. I sent that. I wrote that. Yes, I
 7                       did.
 8
 9   RAPALO:             So you wrote—
10
11   CELLI:              Either deal with the U.S. Marshals that
12                       threaten me because I feel, like I just
13                       told you, that my case has been fixed.
14                       They-all I know, I know exactly, Brodie
15                       or Cogan said, and I was told by Marty,
16                       I don’t know if you were there at that
17                       moment, but that’s what I was when, that
18                       night. So now that’s the information that
19                       I have.
20
21   RAPALO:            Do you mind reading it? Or do you want me
22                      to read it?
23
24   CELLI:             Yes, I’ll read      it   I   have   no   problem
25                      reading it.
26
27   RAPALO:             Just to make sure this is-
28
29   CELLI:             I said it. Cause I also said I sent, I
30                      wrote, I sent 4,000 emails and I have an
31                      auto-response   from   Stuart,   another
32                      friend of a circuit judge, and Bloom.
33                      Because it’s impossible that someone is-
34                      two agencies came to threaten me, and no
35                      one, no one in months has addressed my
36                      issue, so.
37
38   RAPALO:             Just read this subject-
39
40   CELLI:              That’s what I wrote. Because I didn’t
41                       think that, so this is why I wrote it
42                       only on the subject line. Because I don’t
43                       want    anybody   to    have    plausible
44                       deniability. Because they were saying
45                       because-
46
47   RAPALO:             Okay. Here-

                             Page 9 of 13
 1
 2   CELLI:    Yes. [Reading email]. You deal with the
 3             US Marshal’s threat from Judge Brodie and
 4             Judge Cogan or I’ll hunt them down and
 5             kill them, kill them because they want to
 6             act like the mafia.
 7
 8   RAPALO:   And then you have another one. That was
 9             actually on the same date.
10
11   CELLI:    There’s many on the same date, probably.
12             [Reading email]. Brodie and Cogan you
13             motherfuckers sent the US Marshal and
14             they threatened me in my DUI case.
15             Further on the point, I spent all night
16             reading but I can’t file in court like a
17             normal person. [Celli stops reading].
18             Because I don’t feel that way because
19             there are documents missing from the
20             court. Which I emailed Doctor Katzmann,
21             um, sorry not, um, Judge Katzmann. I have
22             the-excuse me, I don’t want to come off
23             as threatening I apologize.
24
25   RAPALO:   That’s okay.
26
27   CELLI:    No, because I know, I-I apologize.
28
29   DUSM:     That’s alright. You’re a person that
30             talks with his hands. I know what you
31             mean. You’re fine. You’re fine, you’re
32             fine.
33
34   CELLI:    Because I don’t feel like, because there
35             are documents missing from the Court. I’m
36             telling them, they’re missing. I have a
37             stamp for it. Like no one is–the first
38             time I wrote I’m going to stab you I was
39             truly angry at my lawyer because she told
40             me I would be convicted of DUI drugs even
41             though I tested negative. Because I was
42             having flashbacks. Like and then I read
43             that the first element of the case is
44             “did you take a fucking drug?” Not if I
45             was a, uh-
46
47   RAPALO:   Okay.

                  Page 10 of 13
 1
 2   DUSM:     Now, let’s take a bit.
 3
 4   CELLI:    Sorry.
 5
 6   DUSM:     It’s all right. You’re very passionate
 7             about it, I get it. But we can to that.
 8
 9   CELLI:    The first time, like, something came over
10             me and I wrote it. After that I knew what
11             I was doing. Because I’ve had enough.
12             I’ve had enough, I don’t care. I prefer
13             this.
14
15   RAPALO:   I think you stopped reading here, so.
16
17   CELLI:    Oh, sorry.
18
19   RAPALO:   Just want to make sure.
20
21   CELLI:    [Reading emails]. I spent all night reading
22             but I can’t file in court like a normal
23             person. I have to stab you to get justice.
24             [Celli stops reading]. Is that from the
25             fourth?
26
27   RAPALO:   This? The twelfth. So that’s recent.
28
29   CELLI:    Oh. Recent.
30
31   RAPALO:   So, is there anything else you want to
32             tell us, or?
33
34   CELLI:    No, the people who have, um, I have Peter
35             Zucker who told me that what the judge
36             would do, he met with Cogan, I had, um,
37             I had them, you know, file all these
38             things that do not exist and Peter Zucker
39             told me that they would ignore it. Like,
40             she said that I defamed her, blah, blah,
41             blah, and then she puts on the docket-
42             she puts on the docket that I hired her.
43             But yet, no money, just that. Oh, sorry.
44
45   RAPALO:   Do you have anything to add?
46
47   DUSM:     No, I mean, I guess, like we said, the
48             email address is your email address.

                  Page 11 of 13
 1
 2   CELLI:   Yeah, I’m not denying it.
 3
 4   DUSM:    You also did write the email.        You
 5            understood that it was a threat.
 6
 7   CELLI:   The ones after, yes. I don’t know if I,
 8            at the present time if I was angry or
 9            not.
10
11   DUSM:    No, I mean, but, and you also understood
12            that they were all federal judges.
13
14   CELLI:   Well, having, having the U.S. and New
15            York City mental health come and threaten
16            me? The judicial act of 1980 states a
17            federal judge cannot retaliate because
18            you filed a complaint. So now you tell me
19            who is in the wrong. So if they can get
20            away with threatening me, why shouldn’t
21            I? I’m just, it’s not for you to answer.
22
23   DUSM:    No, I’m good.
24
25   CELLI:   I mean it’s just logic thought.
26
27   DUSM:    I gotcha. So anything else you want to
28            express to us before we wrap up this?
29
30   CELLI:   No, I mean if you have any other
31            questions I’m pleased you give you for,
32            um. Like, I’ve been, for two years I’ve
33            been, my HIV status was placed on–I was
34            told that I should drop my federal suit.
35            In front of her, which I have already
36            recorded. Which is a crime. And I told
37            Judge Cogan told me it was delusional. No
38            mother fucker. I have an order in court.
39            And you spent 20 years as-of counsel for
40            the UFT, therefore you should, you needed
41            to recuse yourself. You committed a crime
42            against me. Then you took my right for my
43            own pleadings. Then my vaccine, my HIV
44            status was placed on a blog. Then I was
45            threatened by Peter Zucker. I’ve been
46            harassed for the past two years. So I
47            figured that I’ll have a trial, get

                 Page 12 of 13
 1             everybody there and figure out who’s
 2             right, who’s wrong. Because I have
 3             everything recorded plain and simple.
 4
 5   DUSM:     Well we’re gonna conclude this interview.
 6
 7   RAPALO:   Thank you for your time.
 8
 9   DUSM:     Yeah, I appreciate you talking the time
10             to talks with us. I’m going to turn this
11             off.
12
13
14                   *   *   *
15




                  Page 13 of 13
